FILED
                             NOT FOR PUBLICATION                           DEC 19 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


GURDIP SINGH,                                    No. 09-73990

              Petitioner,                        Agency No. A099-524-984

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 10, 2014**
                               San Francisco, California

Before: O’SCANNLAIN, N.R. SMITH, and HURWITZ, Circuit Judges.

       Petitioner Gurdip Singh petitions for review of a decision by the Board of

Immigration Appeals (“Board”), denying his application for asylum, withholding

of removal, and protection under the Convention Against Torture (“CAT”), and

ordering him removed from the United States. The BIA affirmed the IJ’s denial of

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Singh’s petition on the basis of the IJ’s adverse credibility determination, and we

review adverse credibility determinations under the REAL ID Act’s substantial

evidence standard. Ling Huang v. Holder, 744 F.3d 1149, 1152 (9th Cir. 2014).

Under such standard, the agency’s findings are “conclusive unless any reasonable

adjudicator would be compelled to conclude to the contrary.” Id. (emphasis added)

(quoting 8 U.S.C. § 1252(b)(4)(B)).

      We are satisfied that substantial evidence, such as Singh’s “extremely

troubling” demeanor and “frequent nonresponsive[ness],” the inconsistencies

between his statements and other materials in evidence, and the inherent

implausibility of his account, supports the Board’s affirmation of the IJ’s adverse

credibility determination. See Shrestha v. Holder, 590 F.3d 1034, 1040 (9th Cir.

2010).

      In the absence of credible testimony, Singh’s asylum and withholding of

removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

Singh’s CAT claim also fails because it is based on the same testimony found to be

not credible. See id. at 1156–57. Singh’s petition for review is therefore denied.

      PETITION FOR REVIEW DENIED.




                                          2